Case 1:20-cv-21716-FAM Document 5 Entered on FLSD Docket 04/24/2020 Page 1 of 1




                UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA

                       Case No.                             CV/CR
                                                                                (Judge’s Last Name/Magistrate’s Last Name)


     VIOLET ADVISORS, S.A.
 Plaintiff

v.

     “THE ROUND” (27.08-meter twin engine pleasure yacht,
 official number 745127, signal letters ZGDH3, registered
 in Prague, Czech Republic in 2004 under the name
 “Leonardo II” now known by call sign “The Round”)
 Defendant(s)

                                              CERTIFICATION OF EMERGENCY

        I hereby certify that, as a member of the Bar of this Court, I have carefully examined this matter and it is a true
 emergency.

           I further certify that the necessity for this emergency hearing has not been caused by a lack of due diligence
 on my part, but has been brought about only by the circumstances of this case. The issues presented by this matter
 have not been submitted to the Judge assigned to this case or any other Judge or Magistrate Judge of the Southern
 District of Florida prior hereto.

             I further certify that I have made a bona fide effort to resolve this matter without the necessity of emergency
 action.

 Dated this 22nd day of April. 2020.




                                Signature:

                                Printed Name: Christopher Y. Mills

                                Florida Bar Number: 72207

                                Telephone Number: 561-408-0019

     ================================================================================
                                   FOR CLERK'S O FFICE USE ONLY

           I hereby certify that the Judge assigned to this case is unavailable for this emergency. (A copy of notification to the
 Clerk is on file). In accordance with the Court’s Internal Operating Procedures, the matter has been assigned to the Honorable
 ________________________________________________ through a blind random assignment process. The assignment of this
 emergency matter shall be of temporary duration, limited only to the immediate relief sought and the case for all other purposes or
 proceedings shall remain on the docket of the Judge to whom it was originally assigned.

            [If Applicable] I hereby certify that the above Judge randomly assigned to this emergency is unavailable. (A copy of
 notification to the Clerk is on file). Therefore, in accordance with the Court’s Internal Operating Procedures, the Honorable
 ____________________________ has subsequently been assigned to the matter through a blind random assignment procedure.
 The assignment of this emergency matter shall be of temporary duration, limited only to the immediate relief sought and the case
 for all other purposes or proceedings shall remain on the docket of the Judge to whom it was originally assigned.

 Dated this                             day of              , 20 .
